NANT AU CONTRAT D'ENTREPRISE

‘ou 49/02/2004 (SOCOMIE - SODIMICO)

Pa sovitte

» PGM PROCESSING. SPRL, ayant son siège social sur 2514, svemte dé
Revo ° ce Iubumbashi à Lubumbashi, représentée par Mr. FRNK SHANCI,

Administrateur - Gérant l'ondé de Pouvoirs : Lo

ci-après dénommé Le Ballon de l'oiids.

gl zur part 1:

DUSTRIEL ET MINIER DU CONGO ayant soh |

siège svual à Lutumbarhi, n° 549, avenu *Adqula, commune de Lubumbashi, RDC, représentée
aux Êns des présenie per Monsieur Do IFABA KATEMWE, Administral».r — Délé

Général, et Monsieur Jiles- Maurice ONGO. NUMBI, Administrateur -
Adjoint, ve ..

L à SOCIETE DE à DEV ELOrPEM

4 20 £évriur 2004, il a été conclu entre ln SODIMICO et ta SOC, 2.
objet est l'instailation de fours sur Le site de SODIMICO,

ge hat d'entreprise, 4
que AE a pris l'engagement, selon les tétmes du ce con!

mn: “à k AA En nécessoire À l'implontation et à la construction d'un uu
SA Les ir stallations de SODIMICO.

rouvaller méthodes de wraitement de iminerai requièrent la construction d'un usine
een extension du projet pyro- prétalingiqne de de fours.

SPRL pour ce
*OMIE a intéressé la société AFRICAN ro PROCESSING

inclire à disposition un financement pour ln cOnsEUCtION “désdites unités. de
l'apprevisionnement en minerais par SODIMICO.

cobalt

ne ait ne periiat
de teneur |

Che
gour pue et le projet ya
en cuivre à pour tte ne hycr talus giqué fun mihimum de ne les fours.

: is SUDIMICO s'est dotée da Four à vent dit (CUBILOT» en phase Baie de

CONTOUR

Ua GE conven 23 accepte ce qui suit !

ARTICLE {: OBJET.

Le présent don

à pour objet de définir fes termes et conditions du financement :

{) de la constructior de fours suivant le contrat d'entreprise signé entre la SODIMIUE et
SOCGMIE le 20 fivribe 2004 :

2 d'une à hydre- sétallirpiqued 8 les Installations de. SODIMICO aliment Pac.

riches en éobalt et: cuivre: pr) nant #

4. 4 À ee titre, le bailleur de fondre nent Sübhogé aux drols-açquis 5
COMIE vis-à-vis O, en vertu du conträt conclue 29 1
2604 cles la SODIMTÉG Et Fa IE pou lé projet de constritction ce te

2.1, SODIMICO s'engage à:

1) Assuier l'alimentalign des unités de traitement à construire en minerais viches
en co jalt et en culvré, J

D) Permittre l'accès aux laboratoires d'analyse. et aux installations auxil
nécessaires (eau, électricité: air Sémprinié, des finnées, .) du
industriel de Musoshi pour Y implanter les unités de’ production tout
Hi guantie d’éviction aù bailleur de fonds, les conditions té
L'env tonnement pour l'exgloitalion minidte à M À
bien Jour les fours afro

; -
nettes à disposition de personne} nécessaire à là Donne Lean

xploitation du projets
À aus sposition cojer à proxie . ln

LA métaux produ ;
stockige du ma éviel et la gesuoi
administrative du prajet ainsi que de personnel à

à mètre À disposition ee môyens te

chniques et administratifs nécessii

la bone réalisation du plbjet.
\

A assurer ja sécurisation du site à savoir le matériel et les personnes travaillant

pour € projet.

; Mettrs à disposition du projet le site à Ventrée de l'usine avec v
conservation d'eau pour l'usine hydro- métallurgique et tous autres
utiles à la réalisation du projet bydro- métallurgique ; après négociati

T partel agite existant ; ;

22 Le bailleur de fonds s'erigagé à:

ournir les moyens logistiques complémentaires qui jugera
[: fonct onnement du eubilot ;

LEA

cent

EN be en totnlé transparcige, suivant les règies internationales géné:
admi fes afin de garantfÆun profit maximum du projet :

i 5
4} _pourtoir à la déniarided aiec
fonds

N
à l'exploitation minit tolatives aux

É comme économiquement exploitables en vertu des ges géologiques at de
rentabilité. :

H A ce titre, le bailleur de fonds s'engage à financer d'exploration et le dévelappeiment

Fa en priorité sur la mine de KIMPE NORD et SUD pour l'alimentation EURE ét

son finar cément,

ARTICLE 4 : GESTION PROJET:

41 La Production et la commerciallsation
de produits se foruur sous la

ue

FE projet

La prod setion des-fours..
responsa lité du bille BK
Le bailleur de 16nd£

partehartatisera ouvprt auprès d'une
j'bailleur de fonds et Les recettes y alfér

# a]
CECFEDO : ‘OU NA L

i Le cohyite banc ich
internat tale aù nom
| Ne

PS IET CAC LE ‘He

5

hnsbart le risque par contre est effectif dès L'installation des fours dns le site
DIMIÉO en tant quefgardien dès équipements. .
contre, le eubilot construit par SODIMICO demeure 54 propriété exclusive) |

cun effet sut Le
is au point que
tie pour tiers dé

Rte fai. lire éventuelle of passil antérieur de SODIMICO wauri
présent contrat et sur l'investissement apporté par le bailleur de fà
SODIMICO ne peut se servir de cet investissement comme garan
ses dettes et passif antérieurs n'ayant aucune relation avec ie présent contra.

Le baitleur de fond alé fs et les véhigules

et de les renouvelet sui

‘ ARTICLE 7: DES CHARGES
ELECTRICITÉ - EAU

7.1 La SODIMICO reconnaît avoir uné sohrcé
' , uné source d'eau: suffisamment importantes qu”
{ f f 4 bailleur de fonds pour le

4, mé flurgiqué.
‘ | Th

D + +

!

: . i  E , nu
lo ÿ- 1.4 Les factures de confomniatlon en gau et électricité seront À charge du nejet

7,5 Le bailleur de Foi  poutvotre. imoins.à linstallation de câbles.éle :
destinées à tirer l'énergie électrique jusqu'au four de même qu'il étige US =
instellations nécessaires. À lalimentation en eau de l'usine Wÿdro-
méti Hurgique- (pompe, station do pompage, ….).

4 ARTICLE 8: RÉMBOURSEMENT DU FINANGEMENT ET DIVIDENDE

“déprodüetto: | BE
Un second financement évalué-au

4. délii que le financé
F7; Un troisième raté

ini Pr : : :
iminiers, hot l Lo : y
De Le délai de rembourfement du financément global est fixé à 5 ans a paie du LÉ"
œois de production. Le financement ainsi consémi sera récupéré chuqte'année à
concurrence de 1/5 eñ: mémo téfips que les intérêts y afférencs.

ARTICLE 9 : REPARTITION DES DIVIDENDES.

éré.en toute

È Le finanrement dl 0.000-US ën ce compris Les intérêts sera récu
: T priouté 3t des "fégerves provisionnelles seront constituées pour el
répartilicn du bénéfice not suivant I&:clé ci-après : :

que

ARTICLE 12: DUREK.

L

ARTICLE 13: AVENANT ‘ :

#03 Le parties conviennent de définir ensemble un programme d'exploration

im erais taisnnt oder sit present von pin
x rinrité ou d'ailleurs pat le bon s0

F ment autorisé de s'approvisionner apu

temps que l'approvisionnement auprès de SO
Les besoins de financement miniers seront 1 ï
SODIMICO. et ilsera loisible au bailleur d'accepter et de
besoins après études géôlogiques et de rentabilité.

CHER NX one
Ia stock de minbrai gefa constitué avant le démarrage de l'expls:
at menter les foufs dès le début de l'activité de production. !

i
}

don PAU TE

Pour les minerais provenant d'ailleurs que de SODIMICO, la répartition des
snéfces sera faite suivant la clé de répartition ciraprès » 7% de bénéfice
pour la SODIMICO et 93% de bénéfice pour Le bailleur de fonds.

dns Les concessions Hibresde SODIMICO.

104 Dans le cas où SODIMICO ne seta pus en mesure d'assurer l'ufinentatiqu
et minerais pour les unités de production à partir de ses gisements, 1e:
biilteur de fond aura le droit de traiter dans ses unités de produétions des.
minerais provenant:d’uilleuts. ë

2% des bénéfi

Dans cette dernibre. hypothèse, le paiement de
SDDIMICO sers reinplaeor: AE AN: TSAl
'ipprovisionnement cn minerais ét ne snilshissé À

10,5 Site d'implantation
La { ODIMICO pourvoira au projet les sites nécessaire
métrllurgique.. L'endroit précis sera confiriné après étude per wo: lettre de
SOLIMICO. FA ee nr

+ : ï

Prin
1 :cËsion - VAlDrTE

He vertu de l'atticle 16 du contrat d'entreprise relative à I vession,
DIMI:O pour le fnancehient dudit projet par le bailleur de

termes dt présent contrat sont acquis par sa signature du présent contril. : !

La SOLIMICO s'engage à proroger le délai d'exécution des
construet on des fours et du démarrage de l'exploitation tels que
5.9 suivait le calendrier fixé par.le plan d'exéeution des travaux er an

Le présent contrat est conclu pour une durée de 20 ans renouvelable, terme cstiné:
nécessair > pour l'exploitation des gisemonts. .

Le préser t contrat de td
févriér 204 par 1 SOC
e et remplacs es articles 5, 9, 10, 16, 21 du contrat # entreprise

ément À SON aricle 17, |.
tenreprise signé le 20 février 2004 Fait in QE de

xception des articles modifiés.

la près

coave

ARTICLE \4 LOI ET JURIDICTION.

f

pâr la toi coégalaise et Les juridietions

e tout litige relatif à son inte

et contrat sera réBi
<p npétentes pour xon gitrerel
Î Fi

caécutior
Fait à:Lubu gb
d'exénip
ayant la même valeur.

AFRICAN PGM PROCESSING

ODIMICO

Donatien MITWA BA\ KATEMWE |
Administration Délégué Géuérul |

Le su,

Se TT 7

«4 Y 5 us
KA\SONGO NUMBL
Jetsqu € Général =Adjotnt

HE
J tes - MAR

Administrateur

